                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CHRISTINE BRITTON,                              )        CASE NO. 1:19-cv-0668
                                                 )
                        PLAINTIFF,               )        JUDGE SARA LIOI
                                                 )
 vs.                                             )
                                                 )        ORDER OF REMAND
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
                        DEFENDANT.               )

       Before the Court is the report and recommendation (“R&R”) of the magistrate judge in the

above entitled action. (Doc. No. 16.) Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made….

28 U.S.C. § 636(b)(1). The R&R was filed on January 2, 2020.

       On January 6, 2020, the Commissioner of Social Security filed a response indicating that

there would be no objection to the magistrate judge’s recommendation that the final decision be

vacated and the case remanded because the Administrative Law Judge failed to comply with the

requirements of the Social Security regulations for weighing medical source evidence.

        No objections having been heard, the Court adopts the recommendation, vacates the

decision of the Commissioner of Social Security, and remands this matter for further proceedings.

       IT IS SO ORDERED.

 Dated: January 22, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
